Motion granted and time for argument of appeal enlarged to include September 1962 Term, on condition appellant’s brief is filed and served on or before July 2, 1962. Memorandum: This direct appeal from the judgment of conviction has been pending for many months and there are also pending appeals from coram nobis and habeas corpus proceedings. Appellant’s brief should be filed promptly, on or before July 2, 1962. If the present assigned counsel is unable to comply, he should make an application on June 27, 1962, to be relieved of the assignment.